Citation Nr: 0505417	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-17 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sartorius muscle strain.

2.  Entitlement to a rating in excess of 10 percent for right 
hip degenerative joint disease.

3.  Entitlement to an effective date prior to June 12, 2000, 
for the grant of service connection for right hip 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to April 1982.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A September 1998 
decision denied service connection for residuals of sartorius 
muscle strain.  A March 2003 rating decision granted service 
connection for osteoarthritis of the right hip, assigning a 
10 percent rating, effective June 12, 2000.  The veteran 
appealed that decision as to both the rating assigned and the 
effective date of the award.  In December 2004 a Travel Board 
hearing was held at the RO before the undersigned.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The three matters being addressed are inextricably 
intertwined.  At the December 2004 hearing, the veteran and 
his argued that the claim seeking service connection for 
sartorius muscle strain evolved into the claim resulting in a 
grant of service connection for right hip arthritis (they 
allege the claims were based on the same symptoms).  This may 
potentially impact on the effective date claim, as the claim 
seeking service connection for sartorius muscle strain was 
received in January 1998 and the claim seeking service 
connection was received in June 2000 (on the date ultimately 
assigned as the effective date of the award of service 
connection for right hip arthritis.  
The critical question as to this trio of issues is whether 
the disability claimed as sartorius muscle strain is related 
to the right hip arthritis, or whether it is a distinct 
entity.  While the matter is in part adjudicatory in nature, 
in part it is also a medical question that has yet to be 
properly addressed.  A VA examination for a medical advisory 
opinion is indicated. 

During a VA examination conducted in February 2003, the 
examiner noted pain on all motions of the right hip.  
However, the findings did not make clear whether such pain 
resulted in any additional impairment of function.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

At the December 2004 hearing, the veteran's representative 
noted that in the March 2003 rating decision, the veteran's 
right hip disorder was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5262, for rating impairment of the 
tibia and fibula.  The representative suggested the 
disability might be more appropriately rated under Code 5252, 
for rating limitation of thigh flexion.  

Finally, the most recent VA treatment records on file are 
dated in July 2000.  More contemporaneous records would 
likely contain information pertinent to the matters at hand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
all reports of treatment the veteran has 
received for the disability(ies) at issue 
since July 2000.  He must assist in this 
matter by identifying all sources of 
treatment.   

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to evaluate his service 
connected right hip disorder and any 
residuals of sartorius muscle strain.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
specifically opine regarding the 
relationship, if any between the claimed 
disability entity of sartorius muscle 
strain and the service connected right 
hip arthritis (including:  Were symptoms 
for which service connection was sought 
as sartorius muscle strain a basis for 
(part and parcel of) for which service 
connection was granted (with the entity 
characterized as right hip arthritis).  
If not, the examiner should opine whether 
the veteran has any distinct disability 
entity identifiable as residuals of a 
sartorius muscle strain (and, if so, 
whether such is related to his active 
service).  

The examiner must also evaluate the 
veteran's service connected right hip 
disorder.  The examiner should identify 
what specific symptoms are attributable 
to this disability.  Any indicated 
studies (specifically including ranges of 
motion) should be completed.  The 
examiner should comment regarding the 
extent of any additional impairment of 
function due to right hip pain.  The 
examiner should opine regarding: (1) the 
expected extent (and resulting impairment 
of function) due to any pain on use, 
including during flare-ups or with 
repetitive or prolonged tasks; (2)any 
weakened movement; (3) fatigability; or 
(4) incoordination.  If there is no pain, 
limitation of motion and/or limitation of 
function, etc., it should be so noted..  
The examiner must explain the rationale 
for any opinion given.

4.  The RO should then readjudicate the 
claims (specifically in light of the 
arguments presented by the  veteran and 
his representative at the December 2004 
hearing).  With respect to the rating for 
the service connected right hip 
disability, the RO should consider all 
potentially applicable codes and apply 
that best suited.  If any claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case (that includes responses to the 
arguments by the veteran and his 
representative, as well as an explanation 
for the selection of the code applied in 
rating the right hip disability), and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claims. He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


